Citation Nr: 0101766	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  97-34 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right arm injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1993 to July 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision issued by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, denied 
service connection for residuals of a right arm injury as not 
well grounded.  The appellant  has since relocated to 
Georgia.

The Board notes that, by means of a VA Form 21-4138 filing 
received in June 1997, the appellant filed a claim for 
service connection for right ectopic tube pregnancy.  This 
claim is referred to the RO for appropriate action.


REMAND

The appellant contends that she is entitled to service 
connection for an unspecified injury to her right arm which, 
apparently, is separate and distinct from her service 
connected recurrent right shoulder dislocation.  Her service 
medical records do show her October 1995 treatment for an 
unspecified "arm injury," but there is no current diagnosis 
of any specific injury to her right arm apart from her 
shoulder condition.  As noted above, the RO has denied her 
claim for service connection for a right arm disability as 
not well grounded.

The Board notes that Congress recently enacted legislation 
which reaffirmed and clarified VA's duty to assist a claimant 
in the development of claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  Among these 
duties, VA must provide a medical examination or obtain 
medical opinion when such examination is necessary to make a 
decision on the claim.  An examination is considered 
necessary when the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (b) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (c) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Based upon the particular 
facts of this case, the Board is of the opinion that the 
appellant should be provided VA orthopedic examination in 
order to determine the nature and etiology of any current 
right arm disability.

The appellant is hereby advised that, in the event she fails 
to report for VA examination without good cause, her original 
service connection claim with be decided based upon the 
evidence of record.  38 C.F.R. § 3.655 (2000). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for her claimed right arm disorder that 
has not already been made part of the 
record, and should assist her in obtaining 
such evidence.  Any additional evidence 
received should be associated with the 
claims folder.  The RO shall inform the 
appellant if the VA is unable to secure 
any of the relevant records sought.

2.  Following the receipt of any 
additional records, the appellant should 
be afforded an appropriate VA examination 
for the purpose of determining the nature 
and etiology of any existing right arm 
disability which is distinct from her 
service-connected recurrent right 
shoulder disability.  The examiner should 
review the contents of the claims file 
and obtain relevant history from the 
appellant.  Following the examination, 
the examiner should express opinion on 
the following questions:  (1) What is the 
diagnosis, or diagnoses, of any right arm 
disability which is distinct from the 
service-connected recurrent right 
shoulder disability? (2) Is it at least 
as likely any such right arm disability 
had its onset in service, or 
alternatively, was caused by injury 
treated in service?  In arriving at these 
opinions, the examiner should provide a 
rationale for the opinions expressed.  If 
an opinion cannot be medically determined 
without resort to mere speculation or 
conjecture, this should be commented upon 
in the report.  The claims folder and a 
copy of this remand should be made 
available to the examiner.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  After completion of the above, the RO 
should readjudicate the claim for service 
connection for right arm disability with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO 
pursuant to this remand.  If the decision 
remains unfavorable, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant is hereby advised 
of her right to submit any additional evidence and argument 
while this case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



